OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, *880with costs, for the reasons stated in the opinion by Justice James H. Boomer at the Appellate Division (106 AD2d 185). We note in addition that in this case, the variance was granted prior to the effective date of SEQRA; therefore, whether the granting of a variance would otherwise trigger the review process mandated by the act is not before us at this time.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.